Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2008/0260963). 
Yoon et al teaches a device for deposition of a material onto a substrate, the device comprising: a deposition nozzle 401 comprising: a first exhaust aperture 403 having a long edge and a short edge that is shorter than the long edge; a second exhaust aperture 405 having a long edge and a short edge that is shorter than the long axis: a first deposition aperture 421 disposed between the first exhaust aperture and the second exhaust aperture, at least partially crossing a line that extends between and perpendicular to the long edge of the first exhaust aperture and the long edge of the second exhaust aperture without crossing any exhaust aperture, the first aperture being disposed closer to the first exhaust aperture than the second aperture; and a second deposition aperture 421 disposed between the first exhaust aperture and the second exhaust aperture and closer to the second exhaust aperture than the first exhaust aperture, wherein the second deposition aperture is offset from the first deposition 
In regards to there are no more than two deposition apertures disposed between the first exhaust aperture and second exhaust aperture, Yoon et al does not explicitly teach an embodiment with this particular feature. However, Yoon et al does teach alternative embodiments which when combined would teach the claimed feature. First, Fig 5E teaches a single row of injection holes 421 between a first exhaust aperture 403 and a second exhaust aperture 405 ([0056]). Yoon et al also teaches there could be two or more rows of injection holes and the injection holes can be staggered or can be side by side ([0056]); therefore clearly suggests two rows of injection holes side by side between a first exhaust aperture 403 and a second exhaust aperture 405. Yoon et al also teaches injection head can have only one narrow slit, not injection holes ([0056]), which clearly suggests the row of injection holes may be replaced with a slit, thus the two rows of injection holes may be substituted with two slits, which would meet the claimed limitation of no more than two deposition apertures between the first and second exhaust apertures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoon et al by having two rows of injection holes located side by side, and it would have been obvious to one of ordinary skill in the art at the time of filing to use slits rather than row of injection holes because Yoon et al teaches the arrangement and shape of gas injection holes may be changed and single slits may be used instead of injection holes ([0056]). Note the image below which is the 


    PNG
    media_image1.png
    561
    913
    media_image1.png
    Greyscale

Referring to claim 2, Yoon et al teaches two or more rows of gas injections holes and each row of injection holes may be replaced by a single slit (See Fig 5E and [0056]). Duplication of parts is prima facie obvious (MPEP 2144.04 VI. B.), thus having the same dimensions for the slits would have been obvious to one of ordinary skill in the art at the time of filing.
Referring to claim 3, Yoon et al teaches longest edge movement (Figs 5B-5E)
Referring to claim 4, Yoon et al teaches an injection head with a slit not injection holes and depicts slits 403,405 of the vacuum head as rectangular (Fig 5E, [0056]). Furthermore, changes in size and shape are prima facie obvious (MPEP 2144.04 IV.).

Referring to claim 10, Yoon et al teaches the array of precursor nozzles are connected to supplies of gas ([0052]-[0058], Figs 5A-E teaches gas channel coupled to treatment gas container).
Referring to claim 11, Yoon et al teaches vacuum channels with vacuum heads (Figs 5A-K[0056]).
Referring to claim 12, Yoon et al teaches gas being exhausted Figs 5J-K, 6C which reads on a confinement gas. 
Referring to claim 13, Yoon et al teaches constant width (Fig 5E).
Referring to claim 14-15, Yoon et al teaches a deposition system with the delivery head, which reads on a print head because there are no structural limitations for a print head other than the claimed apertures.


Response to Arguments

Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Yoon et al does not teach there are no more than two deposition apertures disposed between the first exhaust aperture and the second exhaust aperture is noted but not found persuasive. As discussed above, Yoon et al 403 and a second exhaust aperture 405. Yoon et al also teaches injection head can have only one narrow slit, not injection holes ([0056]), which clearly suggests the row of injection holes may be replaced with a slit, thus the two rows of injection holes may be substituted with two slits, which would meet the claimed limitation of no more than two deposition apertures between the first and second exhaust apertures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoon et al by having two rows of injection holes located side by side, and it would have been obvious to one of ordinary skill in the art at the time of filing to use slits rather than row of injection holes because Yoon et al teaches the arrangement and shape of gas injection holes may be changed and single slits may be used instead of injection holes ([0056]).

Allowable Subject Matter

Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Yoon et al (US 2008/0260963) and Sershen et al (WO 2014/197396). Yoon et al teaches a deposition nozzle comprising a first and second exhaust channel and two rows of holes side by side between the exhaust channels, and 
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawano et al (US 2009/0159432) teaches nozzles holes are not limited to circles, and may be rectangular or ovals, and in such as case the gas is ejected uniformly from the nozzle holes ([0098]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714